 1

 2

 3
                                                                    JS-6
 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                              EASTERN DIVISION
11

12   ADALINA A.,                                    )    No. ED CV 19-1321-DDP (PLA)
                                                    )
13                             Plaintiff,           )    JUDGMENT
                                                    )
14                   v.                             )
                                                    )
15   ANDREW M. SAUL, COMMISSIONER                   )
     OF SOCIAL SECURITY                             )
16   ADMINISTRATION,                                )
                                                    )
17                             Defendant.           )
                                                    )
18

19         Pursuant       to     the    Order   Accepting    the   Magistrate   Judge’s   Report   and
20   Recommendation,
21         IT IS ADJUDGED that the Complaint in this action is dismissed without prejudice for failure
22   to prosecute and to follow court orders.
23

24           0DUFK
     DATED: _______________________                     ________________________________________
                                                             HONORABLE DEAN D. PREGERSON
25                                                        SENIOR UNITED STATES DISTRICT JUDGE
26

27

28
